Case 4:19-cv-00697-DMR Document 63 Filed 06/04/20 Page 1 of 7




       Exhibit H
      Case 4:19-cv-00697-DMR Document 63 Filed 06/04/20 Page 2 of 7
                            DEPOSITION OF DET. CHRIS McGIBONEY



                       IN THE UNITED STATES DISTRICT COURT
             IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                              --o0o--
   AG.G. a minor, by and through )
   his guardian ad litem, JESSICA)
   AQUINO; AR.G., a minor, by and)
   through his guardian ad litem,)
   JESSICA AQUINO; KARLA GONSALEZ)
   individually; and AUGUSTIN    )
   GONSALEZ, JR., individually, )
                                 )
                    Plaintiffs, )
                                 )
              vs.                )CASE NO.: 4:19-cv-00697 DMR
                                 )
   CITY OF HAYWARD, a municipal )
   corporation; MARK KOLLER,     )
   individually; PHILLIP WOOLEY, )
   individually; MICHAEL CLARK, )
   individually; TASHA DECOSTA, )
   individually; and DOES 1-100, )
   inclusive,                    )
                                 )
                    Defendants. )
   ______________________________)       CERTIFIED COPY




                DEPOSITION OF DET. CHRIS McGIBONEY - PMK

                               MONDAY, JANUARY 27, 2020




     REPORTED BY:           KELLY L. MCKISSACK, CSR #13430
                                                                                                  1

                    BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 63 Filed 06/04/20 Page 3 of 7
                                  DEPOSITION OF DET. CHRIS McGIBONEY



 1        required to carry?
 2                A.       On their person?
 3                Q.       Or in their car.
 4                A.       Oh, okay.         Both would be their OC pepper spray
 5        as well as a Taser.
 6                Q.       What about in their car?
 7                A.       As patrol officers they won't have any other
 8        impact munitions besides maybe a long baton.
 9                Q.       And so -- and I'm sorry.                   The less lethal
10        impact munitions that you're an expert in or that you
11        train in or what?
12                A.       That would be the 40-millimeter exact impact
13        launcher, the bean bag shotgun, as well as the FN303.
14                Q.       And the FN303, what is that?
15                A.       Pepper balls.
16                Q.       Okay.      And for each shift at the Hayward
17        Police Department is there -- is there a requirement
18        that those less lethal weapons that you just described
19        be made available to officers if they need them?
20                A.       Yes.
21                Q.       That means that someone who's qualified has to
22        be available on shift; is that right?
23                A.       All patrol officers are qualified.
24                Q.       All patrol officers are trained in the
25        40-millimeter, the bean bag gun and the pepper ball gun?
                                                                                                       8

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 63 Filed 06/04/20 Page 4 of 7
                                 DEPOSITION OF DET. CHRIS McGIBONEY



 1                 A.      Not the pepper ball gun.
 2                 Q.      Okay.       So all Hayward police officers are
 3        qualified on the 40-millimeter and bean bag gun,
 4        correct?
 5                 A.      Yes, sir.
 6                 Q.      How are they -- how are those weapons
 7        distributed in a manner that they may be made available
 8        for use if needed?
 9                 A.      They are carried in supervisor cars.
10                 Q.      And what -- how are supervisors designated,
11        which supervisors?
12                 A.      Sergeant vehicles.
13                 Q.      And is that all sergeants?
14                 A.      Yes, sir.
15                 Q.      And in this case I think Sergeant DeCosta was
16        present at the scene.                  Do you know if she carries those
17        weapons, the 40-millimeter and bean bag gun?
18                 A.      Yes, sir.
19                 Q.      Yes, she does?
20                 A.      Yes.
21                 Q.      And they would be in the trunk?
22                 A.      I believe so.
23                 Q.      And what about the pepper ball gun, does she
24        carry that too?
25                 A.      No, sir.
                                                                                                       9

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 63 Filed 06/04/20 Page 5 of 7
                                 DEPOSITION OF DET. CHRIS McGIBONEY



1                                          DECLARATION OF WITNESS
2

3                            I hereby declare I am the deponent in the
4              within matter; that I have read the foregoing deposition
5              and know the contents thereof, and I declare that the
6              same is true of my knowledge except as to the matters
7              which are therein stated upon my information or belief,
8              and as to those matters, I believe them to be true.
9                            I declare under the penalties of perjury of the
10             State of California that the foregoing is true and
11             correct.
12

13                           Executed this _____ day of ________________,
14             20__, at ____________________________, ___________.
                           (City)                        (State)
15

16
                              ______________________________
17                            CHRIS McGIBONEY
18

19

20

21

22

23

24

25

                                                                                                     23

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 63 Filed 06/04/20 Page 6 of 7
                                 DEPOSITION OF DET. CHRIS McGIBONEY



1              STATE OF CALIFORNIA               )
2                                                )    ss.
3              COUNTY OF ALAMEDA                 )
4

5                        I hereby certify that the witness, Chris
               McGiboney, in the foregoing deposition appeared before
6              me, Kelly McKissack, a Certified Shorthand Reporter and
               a disinterested person.
7
                         Said witness was then and there at the time
8              and place previously stated by me placed under oath to
               tell the truth, the whole truth and nothing but the
9              truth in the testimony given on the date of the within
               deposition; that the deposition is a true record of the
10             witness' testimony as reported by me.
11                       The testimony of the witness and all questions
               and remarks requested by Counsel was reported under my
12             direction and control, caused to be transcribed into
               typewritten form by means of Computer-Aided
13             Transcription.
14                       I am a Certified Shorthand Reporter licensed
               by the State of California, and I further certify that I
15             am not interested in the outcome of the said action, nor
               connected with, nor related to any of the parties in
16             said action, nor to their respective counsel. I am not
               of counsel or attorney for either or any of the parties
17             to the case named in the within caption.
18                       IN WITNESS WHEREOF, I have hereunto affixed my
               signature this 10th day of February, 2020
19

20

21             __/s/Kelly McKissack_________
22             Kelly McKissack
               Certified Shorthand Reporter
23             California License No. 13430
24

25                                                      --o0o--
                                                                                                     24

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 63 Filed 06/04/20 Page 7 of 7
                                 DEPOSITION OF DET. CHRIS McGIBONEY



 1                                              WITNESS LETTER
 2            TO:     Det. Chris McGiboney                  Date: 03.06.20
                      c/o Michael G. Vigilia, Sr. Asst. City Attorney
 3                    CITY OF HAYWARD                       Depo: 01.27.20
                      777 B Street                          Ref. #20012703B
 4                    Hayward, CA 94541
 5            RE: AG.G...J.Aquino; K.Gonsalez v. City of Hayward, et al.
 6            Dear Det. McGiboney:
 7                 Please be advised that the transcript of your
              deposition taken in the above matter has been completed
 8            and is now available at this office for your reading and
              signing.
 9                 Please contact our office between the hours of 9:30
              a.m. and 5:00 p.m. Monday-Friday, to schedule an
10            appointment. Or, if you prefer, contact the attorney to
              review and sign the copy of your deposition under penalty
11            of perjury.
                   Read the transcript making any changes necessary.
12            In making any changes, please use the following guide:
                   1. DO NOT WRITE on the original transcript.
13                 2. SIGN UNDER PENALTY OF PERJURY at the end of the
                      Deposition on the Certificate of Witness Page.
14                 3. List each change on the Deposition Errata Sheet
                      following this page. Signature is required at
15                    the bottom of the Errata Sheet.
                   4. Forward the signed Certificate of Witness Page
16                    and signed Errata Sheet in addition to a copy of
                      this letter to:
17                           Barbara J. Butler & Associates
                             Certified Court Reporters
18                           P.O. Box 3508, Santa Clara, CA 95055
                             (510) 832-8853 or (408) 248-2885.
19                 Upon receipt of items requested in this letter, I
              will forward copies of same to all Counsel.
20                 In the event you have not reviewed you deposition
              within 35 days or by trial date, whichever is sooner, the
21            original transcript will be sealed pursuant to applicable
              laws and thereafter mailed to the deposing attorney.
22
                                              Sincerely,
23
                                             /s/Barbara J. Butler
24                                           Barbara J. Butler, CSR
25            cc:     All Counsel
                                                                                                     25

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
